Title: General Orders, 13 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Thursday July 13th 1780
						
							Parole Bethlehem 
							 Countersigns Bath: Berm.Watchword Stoney point
						
					
					[Officers] Of the Day Tomorrow[:] Brigadier General Irvine[,] Lieutt Colo. Commandant Hubley[,] Brigade Major Van Läer
					Major Burrowes is appointed Field officer of the day for this Day vice Major T. L. Moore Indisposed.
					At a Brigade General Court martial held by order of Brigadier General Wayne the 12th Instant; Colonel Stewart president John Williams Soldier in the 2nd Pennsylvania Regiment Tried for Deserting to the Enemy and bearing Arms in their Service. Pled Guilty.
					The Court Sentence him to suffer Death—(more than two thirds

agreeing thereto) but from his Youth and former good Character the Court beg leave to recommend him to the Commander in Chief.
					The Commander in Chief approves the sentence: but in Consequence of the Court’s Recommendation and for the reasons they have assigned the General thinks proper to pardon the Prisoner and he is pardoned accordingly and to be released from Confinement.
				